Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 1 of 7




                                            .+
                 Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 2 of 7




 1
 2 STATE OF WASHINGTON                      )
                                            )   ss
 3 COUNTY OF PIERCE                         )
 4
 5                           AFFIDAVIT OF TIMOTHY D. JOHNSON

 6          I, Timothy D. Johnson, a Lead Police Officer, with the Joint Base Lewis-

 7 McChord Police Department, Joint Base Lewis-McChord, Washington, having been duly
 8 sworn, state as follows:
 9                                    AFFIANT BACKGROUND

10          1.      I have served as a law enforcement officer for the past 18 years. My

11 training and experience relevant to the investigation discussed below includes the
12 following:
13                  ‫܈‬    Basic Training at the Federal Law Enforcement Training
                         Accreditation (FLETA)
14
15                  ‫܆‬    Basic Law Enforcement Academy at the Washington Criminal
                         Justice Training Commission
16
17                  ‫܈‬    Standardized Field Sobriety Testing

18                  ‫܈‬    Advised Roadside Impaired Driving Enforcement Training
19
20          2.      The information presented in this affidavit is:
21                  ‫܈‬     Based on my personal observations and interviews that I have
22                        conducted.

23                  ‫܈‬     Based on the personal observations and interviews conducted by
                          Specialist Elizabeth A. Blough, who is Military Police Officer with
24                        the Joint Base Lewis-McChord Police Department.
25
                     INTRODUCTION AND PURPOSE OF THE AFFIDAVIT
26
            3.      The purpose of this affidavit is to seek a search warrant to authorize me or
27
     other law enforcement officers to direct a physician, a registered nurse, a licensed
28
     practical nurse, a nursing assistant as defined in Chapter 18.88A of the Revised Code of

      AFFIDAVIT OF Timothy D. Johnson - 1                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 3 of 7
Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 4 of 7
Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 5 of 7
Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 6 of 7
Case 3:21-mj-05014-MLP Document 1 Filed 01/19/21 Page 7 of 7
